Citation Nr: 0728950	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's service-connected hepatitis C residuals, prior 
to November 3, 2003, on appeal from an initial grant of 
service connection.

2.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's service-connected hepatitis C residuals, after 
October 3, 2004, on appeal from an initial grant of service 
connection.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from April 1983 to September 
1983, and from March 1991 to September 1991.  She also has 
many years of inactive service in the US Air Force and the 
National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Muskogee, 
Oklahoma, Regional Office (RO), of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

On May 24, 2007, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that she had withdrawn her appeal on the issues noted on the 
front page of this action.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to 
increased ratings for the residuals of hepatitis C have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by her or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In May 2007, the veteran informed the VA that she wished to 
withdraw her appeal on the issues listed on the front page of 
this action.  The veteran specifically wrote:

Please withdraw my letter of appeal . . . 
as I do not wish to go through with the 
appeals process at this time.

It is apparent to the Board that the veteran has withdrawn 
her appeal prior to the Board issuing a decision on the 
merits of her claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issues and it is 
dismissed.



ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
the veteran's service-connected hepatitis C residuals, prior 
to November 3, 2003, on appeal from an initial grant of 
service connection, is dismissed.

2.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's service-connected hepatitis C residuals, after 
October 3, 2004, on appeal from an initial grant of service 
connection, is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


